 RESPOND FIRST AID167Plouffe & Stuff, Inc., d/b/a Respond FirstAid/Complete First Aid System/Dot HealthCare Products and Deborah S. Johnson. Case7-CA-28524July 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHE•NS AND MEMBERSDEVANEY AND OVIATTOn July 12, 1989, Administrative Law JudgeElbert D Gadsden issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief The Respondent filed cross-excep-tions and a supporting brief and an answering briefto the General Counsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findmgs,2'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 We correct the following errors in the judge's decision, which do notaffect the result In sec B, "Respondent's Business Organization and Op-eration," par 7, Johnson's sales territory was "Southfield, SterlingHeights, and the north side of Eight Mile Road", rTar 8, referring toO C Exh 6, should read "your bad attitude", and par 9, referring to RExh 6C, should read "1 Very negative toward Co changes[,] 2 D Jpoor attitude is a detriment to the morral [sic] of the staff', and] 3 D Jpoor attitude is a lunderence [sic] toward acheiving [sic] Co goals"In the subheading of sec B, "Johnson Placed on Probation," the refer-ence to Exh I, should be to Exh IA In the last paragraph of this sub-section, the record indicates that Hickey defined Johnson's bad attitudeas le]xpressing dissatisfaction with the operations of the Company, ofthe policy changes within the Company, packaging changes within theCompany, procedural changes within the Company A verbal expressionof dissatisfaction"In the first paragraph of sec C, "Union Activity of the Respondent'sSales Representatives," the correct name is "Bonnie MacPetne", and inpar 10, regarding the offer of proof, the record indicates that the quota-tion's second paragraph is "In that first conversation Susan May's tone ofvoice and manner were abrupt"In sec C, "Testimony [1st]," par 5, the record indicates that employeeDann's testimony is "Mark said that indeed It was a free country and wehad a right to meet with whoever we wanted to in public" In the firstparagraph of sec C, "Testimony [4th]," it was Susan May, not Johnson,who did not explain whether the perceived increase in Johnson's saleswas May's own conclusionIn sec C, "With Respect to Lawful Motivation," par 6, the last phraseof Item 2, should read "the first six months of fiscal "87-'88" In par 12the judge quotes Hickey as saying to Johnson that she would have to"correct the deficiencies during the current quarter" The record indi-cates that Hickey testified "she had to the end of the third quarter [July31] to correct that problem"We also make the following corrections to the judge's citations NLRBv Wed-Mart Stores, 488 F 2d 114 (8th Or 1973), and Storer Communica-tions of Jefferson County, 287 NLRB 890 (1987)and conclusions only to the extent consistent withthis Decision and OrderThe complaint alleges that the Respondent dis-charged employee Deborah Johnson in violation ofSection 8(a)(3) and (1) of the Act because of hersupport for and activities on behalf of TeamstersLocal 247 The judge recommended dismissal ofthe complaint The General Counsel filed excep-tions to the judge's decision We find merit in theGeneral Counsel's exceptions, and we conclude, forthe reasons set forth below, that the Respondent'sdischarge of Johnson violated Section 8(a)(3) and(1) of the ActI FACTSThe facts, as more fully set forth by the judge,are summarized as follows The Respondent sellsmedical and first aid supphes and equipment Eachof its sales representatives has a territory to coverusing company-owned vans In October 1987,James Plouffe, the Respondent's chairman, deter-mined that there had been no gain in sales for thesecond year in a row He thereafter implementedinternal changes, including changes in the productlineDuring early 1988,3 the Respondent continued tomake changes, including changes in the pay struc-ture and working conditions of employees The Re-spondent's sales representatives, including particu-larly Deborah Johnson,4 expressed their dissatisfac-tion with these changes The employees expressedtheir complaints during their weekly Monday nightsales meetings as well as in other gatheringsIn response to the employee complaints, the Re-spondent, on or about April 12, issued a memoran-dum to employees stating that complammg aboutthe changes to other representatives was the"wrong way" to address the problem The Re-spondent suggested that the right way was to putthe complaints in wntmg and bring them to man-agement The sales employees were told that the"wrong way" would not be tolerated and if theycontinued to "plague" coworkers with their "badattitudes" they would be viewed as insubordinateand written upOn May 12, the Respondent's president, MarkHickey, met with Deborah Johnson He told herthat he expected her to resign from her job becauseof the strong dissatisfaction that she had expressedthe week before at a sales meeting Johnson re-fused According to Hickey's notes, he then ad-vised Johnson, inter gm that she needed to in-3 All dates refer to 1988 unless otherwise indicated4 Johnson began her employment as a sales representative about March17, 1986299 NLRB No 21 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcrease her sales, make more prospecting calls, andreturn the company van to the office by 6 p mHickey's notes also reflect that he considered John-son to be very negative about company changesand that her poor attitude was detrimental to em-ployee morale and to achieving company goalsThereafter, in a memorandum dated May 18,Hickey notified Johnson she was on probation,"until further notice "5On June 6, the Respondent implemented astraight commission system and eliminated paid va-cation and sick days This act generated furthercomplaining by the sales representatives, withJohnson being particularly vocal in her complaintsSubsequently, on June 12, 20, and 26, Hickey metwith Johnson and discussed her failure to returnthe van to the office On June 20, he also discussedher failure to turn in her paperworkOn July 25, the sales representatives held theirregular sales meeting at the company office Afterthe meeting, most of the sales representatives wentto the Press Box Restaurant and Bar to meet withDavid Schuler, a Teamsters organizer The meet-ing had been arranged by employee Doris Ander-son However, Johnson had notified the other salesrepresentatives about the meetingWhile the meeting was taking place, Hickeystopped for gasoline at a station next door to therestaurant He noticed the company vans parkedbehind the restaurant He then went into the res-taurant and over to the employees who were sit-ting at a table Schuler was weanng a Teamstersjacket, and Teamsters authonzation cards were onthe table 6 Hickey was introduced to Schuler andshook his hand Hickey asked Schuler if he was anattorney Schuler said "no" Hickey then askedSchuler if he represented the employees Schulersaid "if they want me to" Hickey then left the res-taurantOn July 26, the next day, according to the cred-ited testimony of Susan May, a former executiveadministrator of the Respondent, Hickey told Maythat he thought that Schuler was a union organizerand that the employees were trying to organizeHickey told her that he thought Johnson was theinstigator of the organizing campaign He askedMay to compile Johnson's sales statistics for theend of July He told May that he was going to dis-charge Johnson at the end of August "based on herprobation for [sic] sales performance" and becausehe felt she was a "troublemaker, [and] she had a5 The complaint does not allege that the Respondent's placing Johnsonon probation violated the Act6 Employees Johnson and Dann testified that Schuler's business cardswere on the table Employees Johnson and Puhl testified that Schulerwas wearing Teamsters Jewelry and had his name and insignia on hisshirtbad attitude" Hickey also told May that he hadseen employee Wanda Schut and her husband,Keith, talking to Johnson and he thought Keithhad been the one to help Johnson contact theUnionOn Wednesday, July 27, Hickey arranged ameeting with Sales Representatives Mickey Dann,Pat Puhl, and Barbara Smith Hickey discussedtheir benefits with them and asked who the manwas at the restaurant The sales representatives said"no comment" After this meeting Hickey toldMay that he felt more comfortableŠthat the em-ployees were scared of losing their jobsOn Thursday or Friday, according to May'scredited testimony, there was a meeting amongPlouffe, Hickey, and May In a loud and angryvoice Plouffe said that "there had never been aunion there [at the Company], that there neverwould be a union there, that he hated unions, andthat he would fire the employees and close theCompany before he would allow a union" He toldHickey to get nd of Johnson because he "believedonce Deborah was gone that all the commo-tion and the upheaval and dissention [sic] amongthe employees would just die with Deborah's leav-ing "7The following Monday or Tuesday, Hickey toldMay that Johnson's termination had been movedup to that Fnday, August 5 He told May to pre-pare Johnson's sales statistics May gave HickeyJohnson's sales statistics on August 4 or 5 and toldHickey that there had been an improvement mJohnson's statistics Hickey told May that he wouldhave to terminate Johnson immediately, given theincrease in her sales if they had waited until theend of August to fire Johnson, Hickey noted, "theywouldn't have been able to use the terms of [her]probation as the basis for the termination" Johnsonwas discharged on August 5 8II ANALYSIS AND CONCLUSIONSIn Wright Lzne,9 the Board set forth its test ofcausation for cases alleging violations of Section8(a)(3) of the Act First, the General Counsel mustmake a prima facie showing sufficient to supportthe inference that protected conduct was a moti-vating factor in the employer's decision Once this7 The Respondent also canceled all sales meetings, an action the Judgefound was to keep the sales representatives from talking to each other8 According to employee Alan Budlong's credited testimony, during ameeting in October, Plouffe and Hickey told him that Johnson had been"behind the Teamsters trying to unionize and that she is bringingaction before the National Labor Relations Board, but as far as they wereconcerned, she was let go because of her work performance"a 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cu. 1981), certdenied 455 U S 989 (1982), approved in NLRB y Transportation Manage-ment Corp, 462 U S 393 (1983) RESPOND FIRST AID169is established, the burden shifts to the employer todemonstrate that the same action would have takenplace even in the absence of protected conduct 10The judge found, and we agree, that the GeneralCounsel made a prima facie case supporting an in-ference that the Respondent discharged Johnsonbecause of her union activitiesClearly, Johnson engaged in union activity bypublicizing to other employees and attending theunion meeting with a Teamsters orgamzer on July25 As discussed below, the Respondent hadknowledge of these activities The Respondent's of-ficials expressed considerable animus towards John-son's and the other employees' union activities 12Also, the judge found, and we agree, that the Re-spondent made the initial decision to dischargeJohnson on July 26Šthe first day after the unionmeeting This highly suspect timing of the dis-charge decision lends substantial support to theGeneral Counsel's pnma facie caseIn contending that the General Counsel failed toestablish a prima facie case, the Respondent ex-cepts, inter aim, to the judge's finding that it hadknowledge of Johnson's (and the other sales repre-sentatives') union activities Contrary to the Re-spondent, the record amply supports finding thatthe Respondent was aware of Johnson's union ac-tivities In particular, the Respondent's knowledgeis evidenced by Hickey's July 26 remarks to MayHe told May that he thought the man in the barthe previous night was a union organizer and thatthe employees were trying to organize Hickey alsostated that he thought Johnson was the instigatorof the campaign 13 Accordingly, we find that the'† In his exceptions, the General Counsel argues that the Respondent'salleged lawful reasons for Johnson's discharge were pretextual and werenot the true reasons for the discharge The General Counsel argues thatthe Respondent did not rely on the alleged lawful motivations for the dis-charge and therefore the judge should not have relied on Wright Line,supra, to resolve the Issues before him Contrary to the General Counsel,we agree with the judge that Wright Line, supra, provides the correctframework for the analysis of the Respondent's motivation for Johnson'sdischarge See Roadway Express, 279 NLRB 302 (1986), and Lawson Cov NLRB, 753 F 2d 471 (6th Or 1985)" The judge found that "the General Counsel has established a pnmafacie case by a preponderance of the evidence that in furtherance of itsopposition to unionization, Respondent's discharge of Deborah Johnsonwas motivated by protected union and other concerted activities, andthat such actions by the Respondent had the effect of discouraging theemployees in organizing a union" Shp op at 17i2 noted, Chairman Plouffe explicitly stated that he would neverpermit a union at his business He further stated that he would fire em-ployees and close before allowing a union President Hickey's July 26reference to Johnson as a "troublemaker"•m context•demonstrates hisanimus toward Johnson's union activity13 We reject as totally without ment the Respondent's argument thatemployer knowledge is not established when It is proved that an employ-er thought but did not know for certain that union activity occurred TheBoard and the courts have long held that when the General Counselproves an employer suspects alleged discrimmatees of union activities, theknowledge requirement is satisfied See, e g, Turnbull Cone Baking Co vNLRB, 778 F 2d 292, 296 (6th Cir 1985)General Counsel established that the Respondenthad knowledge of Johnson's and the other employ-ees' union activitiesHaving found that the General Counsel estab-lished a prima facie case, the burden shifted to theRespondent to show that it would have dischargedJohnson even in the absence of her union activityThe judge concluded that the Respondent wouldhave fired Johnson even without her union activi-ties We disagree with the judge, and find that theRespondent did not carry its burdenThe Respondent contended that it dischargedJohnson because of her poor sales performanceHowever, on July 26, when Hickey told May thathe was going to fire Johnson at the end of Augustbecause of her sales performance, he was notaware of her sales statistics It was only afterHickey made the decision to discharge Johnsonthat he asked May to compile Johnson's sales statis-tics Further, on August 1 or 2, when Hickey de-cided to accelerate Johnson's dismissal, he againdid not review her sales statistics On August 4 or5, when May, having compiled Johnson's statistics,told Hickey that Johnson had improved her salesstatistics, Hickey never reconsidered his decision todischarge Johnson To the contrary, Hickey com-mented to May that he would have to terminateJohnson immediately in order to avoid recognizingany improvement in her sales, which would satisfythe conditions of her probationFrom the above facts, the conclusion is inescap-able that the Respondent was not relying on John-son's sales statistics in deciding to discharge John-son Hickey's statements and course of conductdemonstrate that he did not know or care whetherJohnson's work performance had improvedRather, he had a predetermined decision to dis-charge Johnson His comments in response tolearning of Johnson's improved sales show that hesought to conceal the real reason for the dischargeUnder these circumstances, the Respondent's rebut-tal case fails to establish that Johnson would havebeen discharged for poor work performance in theabsence of her union activity Indeed, the Respond-ent's efforts to rely on facts of which it was notaware (i e, Johnson's sales statistics as of the dateof the decision to discharge)" and to hide the realreason for Johnson's discharge supports the infer-ence that it was acting for unlawful reasons Seei4 Board recently emphasized that in a case turning on employermotivation an employer obviously cannot be motivated by facts of whichIt is not aware at the time It makes its decision See Philips Industries, 295NLRB 717 (1989) 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShattuck Denn Mining Corp v NLRB, 362 F 2d466 (9th Cir 1966) 16The Respondent argues that Injected RubberProducts Corp, 272 NLRB 418 (1984), is similar tothis case and warrants a dismissal here We dis-agree In Injected Rubber, the Board concluded thatan employer had established that it had dischargedan employee for poor work performance Initially,the Board found that the General Counsel hadfailed to establish a prima facie case of a violationof the Act Even assuming a prima facie case, theBoard concluded that the employer was motivatedto act by the employee's poor work There, theemployer made its discharge decision after confirm-ing that the employee's production was not increas-ing and that the employee was not responding towarnings Ultimately, the employer established thatit relied on the employee's poor work performancein making its decision to discharge Here, unlike inInjected Rubber and as discussed above, the Re-spondent failed to demonstrate that its action wasbased on Johnson's poor work performanceAccordingly, having found that the GeneralCounsel established a prima facie case warrantingan inference that Johnson was discharged for unionactivities and having found that the Respondentfailed to rebut the General Counsel's prima faciecase, we conclude that the Respondent's dischargeof Johnson violated Section 8(a)(3) and (1) of theAct 1615 recommending dismissal of the complaint, the judge found thatthe Respondent "carried its burden of establishing that Deborah Johnsonwould have been discharged any time during or at the end of the currentquarter (July 30, 1988) for cause•legitimate business reasons, absent anyunion activity by the employees" The judge's statement suggests•incor-rectly in our view•that the Respondent's motivation was lawful becausethe Respondent put Johnson on probation before she engaged in unionactivity Probationary employees are entitled to the full protection of theAct See Trice Industrzes, 283 NLRB 848, 854 (1987) Although Johnsonwas placed on probation in May, the Respondent's discharge decisionwas not made until at least July 26, the day after the union meeting Themotivation for that decision is at Issue here Although it is relevant thatJohnson was on probation, that fact is not determinative in deciding theRespondent's motivation for the dischargeIf the judge meant to Imply that he found that the Respondent haddemonstrated that It had relied on Johnson's work statistics in making itsdecision to terminate, we disagree, for the reasons set forth above, andthus reverse any such finding16 General Counsel, though acknowledging that the complaintdoes not specifically allege that the Respondent's discharge of Johnsonwas for her protected concerted activities (I e, as opposed to her unionactivities), urges the Board to find that Johnson was discharged for herprotected activities The General Counsel contends that the matter wasfully and fairly litigated at the heanng Presumably, the General Counselis urging that we find that Johnson was discharged for consistently ex-pressing dissatisfaction at employee meetings about the Respondent'schanges in working conditions In light of our finding that the Respond-ent discharged Johnson for her union activity, we need not pass on theGeneral Counsel's additional theoryCONCLUSIONS OF LAW, 1 The Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6),and (7) of the Act2 By discharging Deborah Johnson on August 5,1988, the Respondent has violated and is violatingSection 8(a)(3) and (1) of the Act3 The unfair labor practice found above consti-tutes an unfair labor practice affecting commercewithin the meaning of Section 2(6) and (7) of theActREMEDYHaving found that the Respondent has engagedin unfair labor practices in violation of Section8(a)(3) and (1) of the Act, we shall order it to ceaseand desist and to take certain affirmative action de-signed to effectuate the policies of the Act Weshall order the Respondent to offer Deborah John-son immediate and full reinstatement to her formerposition, or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice toher seniority or other rights and privileges Weshall further order the Respondent to make John-son whole for any loss of earnings or other benefitsshe may have suffered as a result of the discrimina-tion against her Backpay shall be computed as pre-scribed in F W Woolworth Co, 90 NLRB 289(1950), with interest as computed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987)We further shall order the Respondent toremove from its records and files any reference tothe unlawful discharge and to notify Johnson, inwriting, that this has been done and that the dis-charge will not be used against her in the futureSterling Sugars, 261 NLRB 472 (1982)ORDERThe National Labor Relations Board orders thatthe Respondent, Plouffe & Stuff, Inc , d/b/a Re-spond First Aid/Complete First Aid System/DotHealth Care Products, Plymouth, Michigan, its of-ficers, agents, successors, and assigns, shall1 Cease and desist from(a)Discharging or otherwise discriminatingagainst any employee because of the employee'sunion activities(b)In any like or related manner mterfenngwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a) Offer Deborah Johnson immediate and fullreinstatement to her former job or, if that job no RESPOND FIRST AID171longer exists, to a substantially equivalent position,without prejudice to her seniority or any othernghts or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther, in the manner set forth in the remedy sectionof the decision(b)Remove from its files any reference to herunlawful discharge and notify Johnson in writingthat this has been done and that evidence of herunlawful discharge will not be used as a basis forfurther personnel action against her(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its place of business in Plymouth,Michigan, copies of the attached notice marked"Appendix "17 Copies of the notice, on forms pro-vided by the Regional Director for Region 7, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other matenal(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply,17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board' shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choicerTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT discharge or otherwise discrimi-nate against any of you for engaging in union ac-tivitiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Deborah Johnson immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interestWE WILL remove from our files any reference tothe unlawful discharge of Deborah Johnson andWE WILL notify her in wntmg that we have re-moved from our files any reference to her dis-charge and that the discharge will not be usedagainst' her in any wayPLOUFFE & STUFF, INC , D/B/A RE-SPOND FIRST AID/COMPLETE FIRSTAID SYSTEM/DOT HEALTH CAREPRODUCTSEllen J Dannzn, Esq , for the General CounselBryan S Ahearn, Esq and Janice A Kyko, Esq (Strinqari,Fritz, Kreger, Ahearn, Bennet & Hunsznger, PC), ofDetroit, Michigan, for the RespondentDECISIONSTATEMENT OF THE CASEELBERT D GADSDEN, Administrative Law Judge OnOctober 12, 1988, Deborah S Johnson filed a charge ofunfair labor practices against Plouffe and Stuff, Inc ,d/b/a Respond First Aid/Complete First AidSystem/Dot Health Care Products (the Respondent) Acomplaint was issued on November 8, 1988, by the Re-gional Director for Region 7, on behalf of the GeneralCounselIn essence the complaint alleged that on or aboutAugust 5, 1988, Respondent discharged the chargingparty employee because of her support for, and activitieson behalf of, the Union, in violation of Section 8(a)(1)and (3) of the ActOn November 16, 1988, Respondent filed an answerdenying that it has engaged in the unfair labor practicesset forth in the complaintA hearing in the above matter was held before me inDetroit, Michigan, on March 2 and 3, 1989 Briefs havebeen received from counsel for the General Counsel and 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcounsel for the Respondent, respectively, which havebeen carefully consideredOn the entire record in this case, including my obser-vations of the demeanor of the witnesses, and my consid-eration of the briefs filed by respective counsel, I makethe followingFINDINGS OF FACTI JURISDICTIONRespondent, Plouffe & Stuff, Inc d/b/a Respond FirstAid/Complete First Aid System/Dot Health Care Prod-ucts is, and has been at all times material, a corporationorganized under, and existing by virtue of, the laws ofthe State of MichiganAs such, the Respondent is, and has been at all timesmaterial, engaged in the nonretail sales and distributionof first aid and safety equipment to manufacturing plantsand other businessesDuring the year ending December 31, 1987, a repre-sentative period, Respondent, in the course and conductof its business operations purchased and caused to betransported, first aid supplies and other goods and mate-rials valued in excess of $50,000, which were transportedand delivered to its place of business in Plymouth,Michigan, directly from points located outside the Stateof MichiganThe complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActII THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat Local 247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,AFL-CIO (Local 247 or the Union) is, and has been atall times material, a labor organization within the mean-ing of Section 2(5) of the ActHI THE ALLEGED UNFAIR LABOR PRACTICESA Background FactsRespondent is engaged in the nonretail sale and distri-bution of first aid and safety health equipment, through10 sales and service representatives operating from its fa-cility located at Plymouth, Michigan Each sales repre-sentative covers a designated geographical territory inwhich he or she calls upon managers of various manufac-turing plants and other businesses within their respectiveterritoriesIn the spring of 1988, Respondent made certain busi-ness operating changes, including the method of payingand allowing vacation time for its sales representativesSeveral of the sales representatives were dissatisfied withthese changes, and when Respondent did not restorethose conditions or amend its policy changes to be moresatisfactory to the sales representatives, some of themproceeded to organize a union One of the sales repre-sentatives, the alleged discnmmatee, was dischargedshortly after the organizing activity commenced Thedischarged employee contends her employment was ter-mutated because of the union organizing activity of theemployees Respondent contends the alleged discnmina-tee was on probation for low and declining sales, andthat she was discharged because she failed to improveher sales record in accordance with the conditions of herprobationThe complaint alleges and the Respondent admits thatthe following named persons occupied the positions setopposite their respective names, and have been and arenow supervisors and agents of the Respondent, withinthe meaning of Section 2(11) of the ActJames G Plouffe•Chairman of the BoardMark Hickey•PresidentCounsel for the General Counsel's unopposed motionto correct errors in the transcript as outlined on page 29of her brief is grantedB Respondent's Business Organization and OperationRespondent's chairman of the board, James G Plouffe,is over the entire business operation of the Company Hetravels and is frequently out of the office However,whether or not he is present, or was not in fact presentduring the period May 30•August 31, 1988, businesswas carried on as usual by Plouffe's executive adminis-trator, Susan May, who is in charge (supervisor) of thefour or five clerical personnel in the office May has amasters degree in nursing and graduate hours toward amasters in business and financeRespondent's president, Mark Hickey, is the supervisorof approximately 10 of Respondent's staff sales and serv-ice representatives, and he is in charge of the daily salesoperations of the Plymouth facilityEach sales and service representative works in his orher assigned territory by traveling in a company suppliedvan (vehicle), stocked with sales products which they ex-hibit or demonstrate while visiting established customers,and replenishes their depleted or out-dated inventory ofstock by introducing them to new products The salesand service representatives also solicit new customers bytelephone "code calling" and visiting prospective cus-tomersBefore and during early 1987 Respondent's sales per-sonnel was paid on a commission basis However, JamesPlouffe, after an absence from the business of severalmonths, returned to the Plymouth office August 18,1987 At the end of the fiscal year, October 31, 1987,Plouffe noted there was no gam in sales for the secondyear and he proceeded to institute several changes, in-cluding changes in the product line After a businessplanning meeting in December 1987 with President MarkHickey, the Company bought a new computer, rear-ranged the offices, and in February 1988, ran off a de-clining sales report on all salespersons, gave each ofthem a copy of the report, and directed them to visiteach account holder to determine whether or not it wasstill a customer or had not been serviced, and to submittheir findings to Hickey Plouffe also finally implementeda sales foundation program•based on the prior yearsales of each sales representative Thereafter, he imple- RESPOND FIRST AID173mented a pay increase based on increase revenues gener-ated, and some bonus dollarsIn May 1988, Plouffe said he evaluated the sales repre-sentatives' compensation operation since not many salesrepresentatives were producing enough Meanwhile, hesaid he discussed the sales performance of DeborahJohnson with supervisor Hickey during May, June, andJuly 1988On June 6, 1988, Plouffe implemented the straightcommission system of paying the sales representatives,eliminated the 3 weeks' vacation, the paid sick days, and,instead, paid $350 for 1 week's vacation, with a maxi-mum of 2 weeksDeborah Johnson was one of Respondent's sales andservice representatives who was employed March 17,1986, and assigned to the sales temtones of Southfield,Sterling Heights, and Northside Eight Miles All salesand service representatives were given a base of custom-ers by Respondent to call on, and they were to expandupon that base by obtaining referrals from those custom-ers Johnson's supervisor was Mark Hickey Johnson andother sales representatives were quite dissatisfied withmany of the new changes announced and/or implement-ed by Plouffe They expressed their dissatisfaction inMonday night sales meetings or in groups as they con-gregated in, near, or away from the office Respondentwas aware of the sales representatives expressing dissatis-faction with many of the changesIn a memo dated April 12, 1988, President Hickey no-tified the sales representatives that the changes in busi-ness operation being made were made to promote effi-ciency and profitability for management and the salesrepresentatives He advised them that taking issue withany of the changes in private among themselves was the"wrong way" to address the problem The "right way"was to state their opposition in writing on a form fur-nished to employees by the Respondent, turn it into man-agement or talk to management about it He assured thesales representatives that no punitive measures would betaken against them for stating their opposition to theCompany's policies because that is the "right way" Thesales employees were told the wrong way would not betolerated and if they continued to verbally plague co-workers with "your bad attitudes," this will be viewed asinsubordination and will be followed by written repri-mand (G C Exh 6)Shortly after issuance of the memorandum on May 12,1988, Hickey met with Johnson and told her he expectedher to resign from her job because of her very strongdissatisfaction expressed at the sales meeting a week ear-lier Johnson refused to resign Hickey's notes of thatmeeting indicate he told Johnson she was very negativetowards the Company's changes, that she had a "poor at-titude which was a detriment to the morral [sic] towardachieving [sic] Co goals"However, Johnson and other sales representatives con-tinued to discuss their benefits and other company policychanges while loading their vans ;Sales meetings wereheld at 5 or 5 30 p m each Monday During those meet-ings Johnson was one of the sales representatives whovoiced her dissatisfaction with certam policy changesmade by management, such as the change in theirmethod of pay•and the benefits package (personal leavedays, vacation, health insurance, and the company's "la-belling a first aid cream as a burn cream")Johnson acknowledged that she had no indicationmanagement knew she was involved with the UnionNor did any member of management say anything to herabout the Union before her terminationJohnson Placed on ProbationHickey testified that having noticed from the profitand loss statements that there was a decline in DeborahJohnson's sales in fiscal 1987 and 1988, as compared withher sales in 1986 and 1987, he met with Johnson May 12,1988 At that time he asked Johnson to resign from theRespondent and accept his assistance in having her hiredby another company Johnson refused to resign unlessRespondent offered her a year's severance pay In lieu ofinsisting on her resignation, Hickey outlined areas inwhich Johnson needed to improve her performance,sales, and increase her reported telephone calls per day,which were considerably less than the reported tele-phone calls of other sales representatives, to improve herdelays in turning in paperwork timely, and to improvemaintaining proper inventory control on her companyvan Since the office staff had reported that Johnson usu-ally returned her van to the office after 6 p m, causingthe office staff problems in closing the business day,Hickey directed Johnson to return the van to the officebefore 6 p m at the end of each business day At the endof their meeting, Hickey testified he informed Johnsonthat these deficiencies would have to be corrected duringthe current business quarter in order for her to remain inthe employ of the Respondent Johnson did not disputeHickey's testimony in this regard Hickey said these di-rectives were imposed on Johnson to expose her to theoffice more, and to influence her to make more tele-phone calls daily, increase her communications with theoffice staff, and enable her to restock her van more effi-ciently See Respondent's Exhibit I•ProbationHickey's summary notes of that meeting dated May18, 1988Problems1)Decrease of sales and route number 3 underDeborah Johnson's direction Decrease is $12,400 00in volume (147%) through first 6 months of fiscalyear 1987-19882)Failure to meet foundation all three months ofnew pay program, (February, March, & April) of19883)Number of calls per day for fiscal 1987-1988Year to date 558, lowest in company Approximate-ly one half of the calls of other sales staff4)Constant delays in turning in paperwork (Ex-ample December through May have caused inter-nal problems in processing invoicesCorrective Action 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEFFECTIVE MAY 18, 19881)Deborah Johnson will be on probation till fur-ther notice.2)Condition•Van will be returned to the officeat end of each business day without exception.3)Failure to return van at the end of each busi-ness day (6:00 P.M.) will be viewed as violation ofprobation directive as well as company policy re-garding unauthorized personal use of company ve-hicle during non-business hours. This will begrounds for immediate dismissal.4)Daily paper work will be turned in at end ofeach day.Subsequent to the meeting with Hickey, DeborahJohnson said Hickey acted a little cool with her.Hickey testified that the office staff continued to com-plain about having difficulty dealing with Johnson andher attitude towards them, as well as her continued fail-ure to return the van by 6 p.m. Consequently, Hickeymet with Johnson again on June 20, 1988, during whichtime he discussed these matters.Hickey held a third meeting with Johnson on June 26,1988, but all he could recall discussing with her was herfailure to return the van to the office before 6 p.m. daily,and that she had a bad attitude, about which he said hehad told her in the two previous meetings. When askedwhat did he mean by a bad attitude, Hickey said, "Ex-pressing dissatisfaction with operation•company policiesand procedural changes•verbal expression of dissatisfac-tion."C. Union Activity of the Respondent's SalesRepresentativesA composite of the uncontroverted evidence of recordestablished that, Respondent held a sales representatives'meeting between 5:30 and 6:30 p.m. on Monday, July 25,1988. At the meeting, employees, including DeborahJohnson, expressed their dissatisfaction to PresidentHickey about some of management's new policies, in-cluding the new pay method for the sales representatives.Subsequent to the sales meeting, the sales representatives(Pat Puhl, Mickey Darin, Doris Anderson, BarbaraSmith, Barbara McPetrie, and others), responded toDeborah Johnson's earlier notice to them, to meet at thePress Box Restaurant and Bar with Union RepresentativeDavid Schuler about 8 p.m. Schuler, who was wearing ajacket with the Teamsters' symbol on it, proceeded todiscuss and explain unionization. He gave the sales repre-sentatives union authorization cards which were layingon the table in front of them.Meanwhile, after the sales representatives' meeting onJuly 25, President Hickey testified that he started forhome but noticed his car was low on gasoline. He turnedin the opposite direction to visit a gasoline station whichwas just past the Press Box Restaurant. As he passed therestaurant, he noticed several of the Company's vansparked behind the restaurant. He was concerned aboutwhether the sales representatives were consuming alco-hol while using the company vans prompted him to in-vestigate. He parked his car, entered the restaurant, ap-proached the table where the employees were sitting,and said "Hello." He asked them whether they weredrinking alcoholic beverages. They said "no," and toldhim what beverages they were drinking. Seeing thestrange gentleman (Schuler) at the table with them, heasked Schuler was he an attorney, and Schuler said "no."According to Hickey, Deborah Johnson introduced himto Schuler and they shook his hands. He also askedSchuler if he was representing his (Hickey) staff andSchuler said, "If they want me to." Since Hickey notedthat the employees were drinking only water and sodahe told the employees good evening and left the restau-rant. The lighting was dim and it was not establishedwhether Hickey could or did see the union label onSchuler's jacket or the union cards on the table.Susan May, the since terminated former executive ad-ministrator to Jim Plouffe, against whom criminalcharges were filed by Respondent and are pending dispo-sition, testified that on July 26, the day after the employ-ees met at the Press Box Restaurant, Hickey came to heroffice, which was right across from his, and told herabout his visit to the Press Box Restaurant while the em-ployees were there. However, May said Hickey also toldher he thought the stranger (Schuler) was a union represent-ative and the sales employees were engaged in organizing aunion; that he thought Deborah Johnson was the instigatorof the organizing activity, and that he was going to termi-nate her employment upon her probation sales perform-ance and her "troublemaker attitude." He told her (May)Johnson was very vocal about her dissatisfaction withthe Company's change in the pay structure of the salesrepresentatives. May said Hickey then asked her toupdate and compile Deborah Johnson's sales statistics forthe end of July; that he was going to discharge Johnsonat the end of August when he would have hired newsales representatives, and when he and Plouffe would beon vacation at the time. She said he wanted her to wit-ness the termination of Johnson. She also said this wasthe first time Hickey had ever told her Johnson wouldbe terminated.Susan May also testified that Hickey told her he sawemployee Wanda, and her husband, Keith Schut, talkingto Deborah Johnson in the warehouse; and that he be-lieved Keith was the person who helped Johnson contactthe Union because Keith would be familiar with organiz-ing activity by virtue of where he is employed. Hickeyhowever denied that he made any such statements toMay about Wanda and Keith Schut, or any of the above-described statements attributed Co him by Susan May.However, a part of May's testimony is corroboratedby her successor, Allen Budlong, who was employed bythe Respondent September 27, 1988, as comptroller, withthe understanding that either party could terminate hisemployment at will. He replaced Susan May as executiveadministrator to Plouffe. Budlong testified that on Janu-ary 13, 1989, Jim Plouffe walked into his office at 5 p.m.and told him he (Budlong) was terminated because theyhad agreed that either party could terminate the relation-ship without a reason. Budlong testified that during aconversation in October 1988 with Jim Plouffe and MarkHickey, they told him they thought Deborah Johnson start- RESPOND FIRST AID175ed the Union, but that she was discharged for her per-formance and she was bringing an action before the Na-tional Labor Relations Board I credit Budlong's testimo-ny because I was persuaded by his demeanor that he wastestifying truthfully, and because his testimony is consist-ent with Susan May's that Hickey said he believed John-son instigated or started the UnionOn cross-examination Susan May acknowledged shewas fired by the Respondent on August 31, 1988, thatshe was not given any reasons for her discharge, andthat she believes she was treated unfairlySeveral times during the hearing, counsel for the Re-spondent attempted to attack the credibility of SusanMay on the grounds that criminal charges involvingfraud (dishonesty) had been filed against May Counselfor Respondent conceded that no civil or criminal dispo-sition has been made on the charges against May None-theless, counsel for Respondent tried on several occa-sions to impeach the testimony of May on a legally unre-solved credit card dispute between May and the Re-spondent On nearly each such attempt, the witness(May) would decline to answer pursuant to the fifthamendment to the Constitution (on the grounds that heranswer might incriminate her), or the General Counselobjected to such questions and was sustained by thebench pursuit to Rule 609 of the Federal Rules of Evi-dence, since May has not been convicted of a crime inaccordance therewith Under these circumstances, theparties voluntarily enter into the stipulation descnbedbelowDuring the heanng the parties stipulated that1 Following the termination of Susan May, a disputearose as to certain credit card charges Susan May wasnotified by the company about these by letter on Sep-tember 16, 19882 On September 30, 1988, Plouffe and Stuff filed acomplaint with the Plymouth police alleging credit cardfraud3 No conviction or indictment or information has re-sulted from the complaint4 There is a dispute between Plouffe and Stuff andSusan May as to any amount she might owe5 Susan May is in the process of paying money intoan escrow to the Plymouth police to be paid to Plouffe& StuffAt a later period during this proceeding, counsel forthe General Counsel and counsel for Responaent at-tempted to reach a stipulation on conversations SusanMay held with Plouffe subsequent to her dischargeThey were unable to reach a stipulation However, in theinterest of expediting the hearing, counsel for Respond-ent was allowed to make the following offer of proofwithout objection from counsel for General CounselMS KYKO If allowed to testify, Mr Plouffewould say that there were two conversations be-tween Susan May and James Plouffe after she lefther employment with Plouffe & Stuff, that bothconversations resulted from Susan May telephoningJames Plouffe The first phone call was in the be-ginning of October of 1988 In that first conversa-tion Susan May asked James Plouffe if she couldsign a promissory note and asked if he would dropthe Complaint with the policeIn the second conversation on December 2, 1988,Susan May said that because James Plouffe wouldnot drop the Criminal Complaint, she said shehadn't yet gone to EEOC or the Michigan Depart-ment of Labor, or the IRS, but that two attorneyswanted to take her deposition and she said shewould force Plouffe & Stuff to open up its Compa-ny's files and recordsIn that second conversation Susan May's tone ofvoice conveyed a worried anger, was abrupt, andwas very forcefulSusan May was fired from her position by the Re-spondent on August 31, 1988, without any reason givenby Respondent The dispute remains between the partiesconcerning May's use of a credit card Thus, a determi-nation of the ultimate issues in this case depends largelyupon a credibility resolution of the testimony of wit-nesses Susan May and Mark Hickey While it is difficultin such instances to resolve such vexed questions of factto which the parties alone bear witness, I have neverthe-less resolved such questions by considering the strainedrelationship between Susan May and the Respondent thesubpoenaed testimony of witnesses still in Respondent'semploy, the respective interest each witness might havein the outcome of this case, and how readily responsive,nonselective, and consistent each witnesses' version iswith the total direct and circumstantial evidence ofrecordAlthough I approached the resolution of these credi-bility issues with some suspicion about the veracity ofSusan May as a result of the nature of her separationfrom the Respondent's employ and the on-going disputebetween them, I could not refuse to recognize howstraightforward, self-assured, and responsive she was asshe testified on direct and cross-examination I particular-ly noted how logically consistent her testimony is, withcertain aspects of the testimony of witnesses Dann,Smith, Puhl, Johnson, and in part with Manager MarkHickey, as well as how it coincides with other creditedevidence of record Additionally, Susan May is a highlyeducated and intelligent woman She withstood cross-ex-amination essentially without any contradiction or indi-cation that she was not sure about what she testified, andwhat actually happened while she was employed by theRespondentCorrespondingly, as I observed the demeanor of MarkHickey, I received the impression that he was not tellingthe whole truth, and that he was fairly well acquaintedwith employee's organizing rights, and was testifyingvery carefully to avoid conveying any impression that hesaid or did anything which constituted a violation of theAct I also considered how strongly Respondent ex-pressed its opposition to employees expressing their dis-satisfaction with Respondent's changes in their pay struc-ture, sick days, and allowed vacations In fact Respond-ent directed its employees to express their dissatisfactionswith the Company's policy changes in writing directedto the Respondent and that to express their dissatisfac-tion among themselves was considered insubordination 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConsequently, when I consider Respondent's knowl-edge of the widespread dissatisfaction of its employeeswith its policy changes, particularly the frequently ex-pressed dissatisfactions by Deborah Johnson, I am per-suaded that Mark Hickey, as nearly any employer wouldhave, suspected or believed that its employees were dis-cussing unionization of the Company in their gatheringat the Press Box Restaurant, and that Deborah Johnsonwas a likely suspect of spearheading the organizationaldrive Under these circumstances, I am further persuadedthat Mark Hickey told Susan May he thought DavidSchuler was a union representative and that DeborahJohnson was the instigator of the organizing activity,that he (Hickey) was going to terminate Johnson's em-ployment upon her probation sales performance (statis-tics) and her "trouble-maker attitude"Hickey's belief that Deborah Johnson was the instiga-tor of the Union is reenforced by the additional accountof May, that he told her he believed Johnson was theperson who contacted the Union because he observedher talking to Wanda and Keith Schut, since Keithwould have known how to contact the Union by virtueof where he was employed May's testimonial account inthis regard is corroborated in part by her successor,Allen Budlong, who testified pursuant to subpoena, thatduring a meeting with Plouffe and Hickey in October1988, they told him they thought Deborah Johnson start-ed the Union Although Budlong said Plouffe andHickey told him they terminated Johnson for her salesperformance, I nevertheless credit his account that theytold him they thought she started the UnionTestimony)Susan May further testified without dispute that MarkHickey thereafter instructed her to call each of the salesemployees and set up a meeting for himself, MickeyDann, Pat Puhl, and Barbara Smith as well as anothermeeting for himself with Bonnie McPetne and Doris An-derson, and a separate meeting for himself and DeborahJohnsonConsistent with May's testimony, Mickey Dann still inRespondent's employ, and pursuant to subpoena, testifiedthat the day after the sales representatives met at thePress Box, he was paged by Susan May and advised "tomeet with Mr Hickey the next day at 4 30 p m, that itwas important"Mickey Dann testified that Dons Anderson arrangedfor the union meeting at the Press Box Restaurant, andthat no one in management ever talked to him about theUnionLikewise, Patricia Puhl, still in Respondent's employsince July 1986, and also pursuant to subpoena, testifiedthat a day or two after the meeting of sales representa-tives at the Press Box, she was beeped by Mark Hickeyand instructed to attend a meeting with him, BarbaraSmith, and Mickey Dann at 4 30 p mMickey Dann further testified that during the meeting,Hickey asked them whether or not they were with theCompany and they told him they were with the Compa-ny, that Hickey asked them who was the gentleman withthem at the Press Box and they said "no comment"Hickey said, "Indeed it is a free country and you have aright to meet with whomever you want to in public"Patricia Puhl testified that during the 430 p m meet-ing, Hickey, in a subtle manner, tried to induce them tovoluntarily tell him what was going on at the meeting atthe Press Box When none of the employees responded,he asked them what would it take to keep them onboard, what would management have to change to keepthem in its employ Most of the employees reiteratedtheir dissatisfaction with the changes in their pay struc-ture, sick days, and vacation allowed Hickey was takingwritten notes during the meeting and told them he wouldnot promise them anything but would talk to Plouffe andget back to them,'but he did not get back to themOn that weekend, Patricia Puhl called Hickey and toldhim the sales representatives expected some kind of re-sponse from Plouffe about their concerns, because theywere very serious She said Hickey told her Plouffe wasin business a long time, and he would know how toremain in business and move ahead She told Hickey thesales representatives would like to have a response fromhim (management) within a couple of days after theweekend, but they did not hear from Hickey or frommanagement in generalSusan May further testified that subsequent to Hickey'smeeting with Mickey Dann, Pat Puhl, and BarbaraSmith, Mark Hickey told her he felt more comfortableafter talking with the employees because he felt theirloyalty was with the Company, and they would not be aproblem regarding the union activity because he felt theywere scared of loosing their jobsCredibility DeterminationIt is readily apparent from the undefiled testimony ofMickey Dann that Respondent was trying to avoidunionization, when a day or two after the employees metat the Press Box Restaurant, Hickey asked Dann, Patri-cia Puhl and Barbara Smith, whether they were with theCompany? Who was David Schuler9 and what wouldmanagement have to do to keep them in Respondent'semploy? When the employees (Dann, Puhl, and Smith)told Hickey they were with the Company and would nottell him who David Schuler was, I am persuaded thatHickey wanted to believe them, that he did for that timebelieve they were with him, and that it was this beliefthat prompted him to tell Susan May he felt more com-fortable after talking with the employees, that their loy-alty was with the Company, and that they would not bea union problem because they were scared of losing theirjobsTestimonyMay further testified that near the end of the week ofthe July 25, 1988 regular staff meeting with Plouffe,Hickey, and herself, she could tell Plouffe was unusuallyagitated•angry When the subject of union activitiescame up he got very loud and angry and said, there hasnever been a Union there, there will never be a Unionthere, he hated unions, and "that he would fire the em-ployees and close the company before he would allow aunion" May said such an emotional outburst was unusu- RESPOND FIRST AID177al for Plouffe She said he also told Hickey to get to thebottom of this and get rid of Deborah Johnson so that allof the commotion and upheaval would die down, al-though he did not say Johnson was behind the union ac-tivity because he did not actually know who was behindItHowever, in testifying, Jim Plouffe denied he madeany of the aforedescnbed statements attributed to him bySusan May Likewise, Mark Hickey denied he everheard Jim Plouffe make any such statements in his pres-ence or that Plouffe directed him to ,get to the bottom ofthe union activity and get rid of Deborah JohnsonCredibility DeterminationI am persuaded by the demeanor of May and the factthat since near the end of the week of July 25, afterHickey had ample time to think about the employees dis-satisfactions and demands expressed in the meeting withhim, and the meeting of employees at the Press Box Res-taurant and the stranger (Schuler) who was with them Itwas only natural for him and Plouffe (Management) tohear the footsteps of the Union on their heels andbecome concerned, as Susan May described Plouffe in ameeting with she and Hickey Under these circum-stances, considenng the previous and subsequent evi-dence of Respondent's opposition to employees' ex-pressed dissatisfactions and their union activity of July25, I am persuaded that Plouffe angrily stated "there hasnever been a union there, there will never be a unionthere, he hated unions, that he would fire the employeesand close the company before he would allow a union",and that he told Hickey to get to the bottom of theunion activity and get nd of Deborah Johnson, so thatall of the commotion and upheaval would subsideHickey complied with his directiveConclusionsI conclude and find upon the foregoing uncontrovert-ed and credited testimony, that Respondent's sales em-ployees, including Deborah Johnson, became engaged inunion activity when they met with Union RepresentativeSchuler at the Press Box Restaurant on July 25, 1988I further conclude and find on the foregoing creditedtestimony and circumstantial evidence, that on the nextday, July 26, 1988, Respondent (Hickey) thought and be-lieved that David Schuler was a union representative andthat the sales employees were engaged in union activityWhile Hickey might have only thought or believed thesales employees were engaged in union activity on July25 and 26, 1988, and such belief alone may not have beensufficient to constitute knowledge of union activities onthose dates, the evidence demonstrates that 3 or 4 daysthereafter, Respondent's (Hickey) belief became muchmore convincing Not only did Hickey communicate hisbelief to Executive Administrator Susan May, but heproceeded to meet with small groups of employees andasked them whether they were with the CompanyHickey also told May he believed Deborah Johnsoninstigated the union activity, and in October, bothHickey and Plouffe told the new executive administrator(Budlong) the same thmg Respondent's belief aboutJohnson was not only partially correct, but logicallypredicated upon the uncontroverted evidence that John-son was a vocal dissident of Respondent's policy changesaffecting the employees pay, sick days, and vacationThe evidence also demonstrates that Respondent mani-fested union animus when Plouffe stated in the presenceof Susan May that there never was a union there, thatthere never will be a union there, that he hated unions,and that he would fire the employees and close the busi-ness before he allowed a union I therefore conclude andfind that it may be reasonably inferred from Respond-ent's (Hickey and Plouffe) statements and actions thatduring the week of July 25-30, 1988, Respondent hadknowledge that Deborah Johnson and other sales em-ployees were engaged in protected concerted and unionactivity NLRB v Wal-Mart Stores, 488 F 2d 114, 116-117 (8th Cir 1973), Stoner Communications, 287 NLRB890 (1987)TestimonyDurmg the first week in August, Susan May saidHickey told her to prepare the sales performance statis-tics on Deborah Johnson, that the termination time forJohnson had been moved up so that it could be executedwhile he and Plouffe were on vacation Plouffe was al-ready on vacation However, Hickey denied he gaveMay any such reasons for terminating Johnson onAugust 5 Notwithstanding, May compiled the statisticsand her actions and testimony are consistent with whatactually occurredMay was instructed to place a help-wanted ad for asales representative in the Detroit News and the LansingJournal newspapers, which May testified she sent inaround the end of July This was the first time she hadbeen personally asked to place a help-wanted ad in thenewspapersCredibility DeterminationIn this regard, the undisputed evidence shows thatMay, in compliance with an order from Hickey, placed ahelp-wanted ad in the newspaper for a sales representa-tive Although the specific date the ad was placed is notmore accurately established by a copy of the newspaperad and date, I am persuaded by May's account that itwas placed m the newspapers in late July because Debo-rah Johnson was terminated August 5 If Johnson wasgoing to be terminated as early as Hickey said she wouldbe, it may be reasonably inferred from such fact that Re-spondent would have wanted a replacement for heralmost simultaneously with her departure Moreover,Susan May was not employed by Respondent afterAugust 31, and I find it difficult to believe that Respond-ent would have waited until near the end of August toplace such an ad, when the job vacancy of Johnson wasgoing to occur August 5 Hence, I find that Respondenthad Susan May place the help-wanted ad in the newspa-pers a few days before it terminated Johnson on August5, as May testified it did Again, May's testimony is con-sistent with the total evidence of record of what tran-spired, and Hickey's denial is not 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn accordance with instructions from Hickey, SusanMay typed the notice (G C Exh 5) to all sales repre-sentatives advising them that there would be no moreweekly sales meetings on Monday evenings until furthernotice Although prior to the latter notice attendance atsales meetings was mandatory, May said Hickey saidcancellation of the meetings would prevent the employ-ees from congregating and discussing the Union, ortaking issue with the working conditions, since meetingswere the only times the sales representatives were allbrought together by the Company Hickey denied hegave any such reasons for canceling the sales meetingsInstead, he testified that the meetings were canceled be-cause employees and management personnel were goingon vacation and only a few employees would be presentCredibility DeterminationAlthough Hickey denies he told Susan May he can-celed the weekly sales meetings until further notice toprevent the sales representatives from coming togetherand enabling them an opportunity to express their dissat-isfaction with company policy changes and discussunionization, May's testimony is consistent with therecord evidence as a whole, and Hickey's denial is notEven if Hickey's testimony that the meetings were can-celed because too many people would be on vacationwas in fact true, the record does not contain any evi-dence which persuades me that Susan May lacked the in-tegrity or had the labor relations insight to fabricate hertestimony on this issue, anymore than she did on otherversions of her testimony adverse to the Respondent's in-terest It is particularly noted that Respondent did notgive its sales representatives any reason for canceling theweekly sales meetings While Respondent was not obli-gated to give its sales representatives a reason for cancel-ing the meetings, it would appear both reasonable andpractical to me that an employer in all probability wouldhave given its personnel a reason for canceling meetingswhich were held so regularly Thus, the Respondent'sfailure to give the sales representatives a reason for can-celing the meetings suggests, under the circumstanceshere, that Susan May's testimony is truthful as to whythe sales meetings were terminated, and Hickey's latentexplanation given at the hearing is not As stated earlier,I was comfortably persuaded by the demeanor of Maythat she was testifying truthfullyConclusionsWhen Respondent's July 28, 1988, cancellation of theweekly sales meetings is considered in the context of thecontinuity of the evidence of Respondent's conduct afterit learned about the employees' union activity on July 25,1988, I am persuaded, and I find, that Respondent can-celed the sales meetings to make it less convenient forthe sales staff to collectively discuss their dissatisfactionswith management policy changes and also engage inunion activityTestimonyOn the day she presented Hickey with the sales per-formance statistics of Johnson, May said there was an in-crease in Johnson's sales statistics for the last 2 weeks inJuly and going into August Johnson did not explainwhether this was her personal observation and conclu-sion, or that of management's Nevertheless, she saidMark Hickey said he would have to terminate Johnsonimmediately, otherwise the increase in her sales wasgoing to obviate the conditions of her probation letterthat had been issued to her several months before be-cause her sales volume would have improved as she wasadvised to do Again, Hickey denied that he made anysuch statements to Susan May regarding the terminationof Johnson Although Hickey denies he told Susan Maythe termination date for Deborah Johnson was moved upto August 5 so that Johnson's improved sales recordwould not obviate the conditions of her probation andalso allow her termination to occur while he and Plouffewere on vacation, the credited testimonial and circum-stantial evidence of record tends to support May's ac-countHowever, in accordance with instructions fromHickey, Susan May typed the discharge notice (G CExh 4) issued to Deborah Johnson and she witnessed itspresentation to her on August 5, 1988On August 5, 1988, at 345 p m Deborah Johnson wascalled to a meeting in Mark Hickey's office where SusanMay and Hickey were present Hickey advised Johnsonthat the reason they were meeting was because she wasbeing terminated He handed the termination notice toMay and asked her to witness it and directed Johnson toread it, saying "that will explain everything" Johnsonsaid she read it and told him Respondent owed her for 4-1/2 sick days that she was not allowed to take Hickeytold Johnson to get with May concerning her last pay-check and that John (warehouse manager) would ob-serve her removing her personal belongings from thevanConclusionsI therefore conclude and find upon the foregoing cred-ited evidence1 That during May-July 1988, Respondent hadknowledge of its employees' dissatisfactions with work-ing conditions and changes in company policy affectingtheir working conditions2 That for at least 5 months prior to her discharge,Deborah Johnson was frequently expressing her dissatis-faction with company policy changes relating to workingconditions, and she was by no means a favored employeeof the Respondent3 That Respondent prohibited its employees from ver-bally discussing or expressing their dissatisfaction amongthemselves about changing company policies affectingtheir working conditions, and that if they engaged insuch discussions, Respondent deemed it insubordination4 On and after July 25, 1988, Respondent (Hickey)told Executive Administrator Susan May, it suspectedand believed its employees were engaged in organizing aunion, that it thought Deborah Johnson was the instiga-tor of the organizing activity because she frequently vo-calized her dissatisfaction with company policy affectingworking conditions, and because it saw her talking to RESPOND FIRST AID179one of its employee's husband, whom Respondent be-lieved was knowledgeable about unionization, and that itwas going to terminate Johnson's employment on herprobation sales performance record and "trouble-makerattitude5 That Respondent (Hickey) tried to solicit the sup-port of employees who would not favor the Union,which effort indicated Respondent (Hickey) was opposedto the Union It was later venfied that Respondent wasnot only opposed to the Union, but that it (Plouffe) saidthere was never a union there, there will never be aunion there, he hated unions, and that before he alloweda union, he would fire the employees and close the busi-ness Such statements by Respondent clearly manifestedevidence of union animus, and that it had decided to ter-minate Deborah Johnson to quell the expressed dissatis-faction with management's policies and the organization-al efforts of the sales representatives6 That initially, Respondent decided to terminateJohnson at the end of August but it later decided to ac-celerate her termination to August 5, in order to under-mine the organizational efforts of the sales representa-tives, and cancel the weekly sales meetings to avoidmaking it convenient for the representatives to come to-gether and express their dissatisfactions with the compa-ny's policy changes and discuss unionizationAfter Susan May was discharged, she said she calledDeborah Johnson to inquire about the status of her casewith the Board and to apologize to her for several of thethings that had happened during her termination, aboutwhich she felt badly At that time Deborah Johnsonasked her if she would mind if an agent of the Boardcontacted her, and she said she did not mindIssueThe issue raised by the pleadings and the evidences iswhether the Respondent discharged Deborah Johnson onAugust 5, 1988, because she and fellow employees en-gaged in union activity, in violation of Section 8(a)(1)and (3) of the Act, or whether the Respondent dis-charged Johnson for cause, as Respondent contends, fail-ing to improve her poor sales performance?Analysis and ConclusionsThe facts in the instant case appear to be governed bythe Board's decision in Wright Line, 251 NLRB 1083(1980) There, the Board held that in determining lawful-ness of alleged discnmmatory discharges is determinedby the traditional precepts of Board law in 8(a)(1) and(3) discharge cases, as modified by the Board's decisionin Wright Line, supra That is, where both a lawful causeand an unlawful cause for discharge is presented, the am-biguity must be resolved by the following causation testin all 8(a)(1) and (3) cases involving employer motiva-tionFirst the General Counsel is required to make apnma facie showing sufficient to support the infer-ence that protected conduct was a "motivatingfactor" in the employer's decisionIn establishing a pnma facie showing, the GeneralCounsel must establish1 That the alleged discnminatees engaged in union orother protected concerted activities2 That the employer had knowledge of said activities3 That the employer's actions were motivated byunion animus4 That the discharge had the effect of encouraging ordiscouraging membership in a labor organizationWMUR-TV, 253 NLRB 697, 703 (1980)5 The General Counsel has the burden of provingthese requisites by a preponderance of the evidencesGonic Mfg Go, 141 NLRB 201, 209 (1963)Once the General Counsel has established a primafacie case, the burden will shift to the employer to dem-onstrate that the same action would have taken placeeven in the absence of the protected conductIn the instant case, the General Counsel has not al-leged any independent 8(a)(1) violation of the Act, asevidence of unlawful motivation Correspondmgly, Ihave found that Respondent did not engage in any inde-pendent 8(a)(1) activity However, 8(a)(1) violation is notessential to finding an 8(a)(3) violation Actual motive isseldom established by direct evidence Notwithstanding,motive may be inferred by the tner of the facts from thetotal circumstances established If the alleged or estab-lished motive for discharge is found false, the trier caninfer that there is another motive providing the sur-rounding facts and circumstances tend to support that in-ference Shattuck Denn Mining Corp v NLRB, 362 F 2d466, 470 (9th Cir 1966), the principle therein quoted bythe Board in Best Products Go, 236 NLRB 1024, 1025(1978)Consequently, I am compelled by the 8(a)(3) allegationhere, to determine from the total evidence, whether Re-spondent's discharge of Deborah Johnson was motivatedby union activity, as alleged, and/or for cause (unsatis-factory sales performance), as the Respondent contendsWMUR-TV, supraWith Respect to Unlawful MotivationHaving previously found that Deborah Johnson andher fellow employees were engaged in union activitieson and after July 25, 1988, and that Respondent hadknowledge of that union activity and Johnson's involve-ment in it as of July 25 and 26, 1988, the question pre-sented is whether Respondent discharged Johnson onAugust 5 because of her union activity In this regard,the credited evidence also established, and I find, that onJuly 26, 1988, Hickey initially decided to dischargeDeborah Johnson on August 31, 1988, that later duringthe week of July 25, Plouffe directed Hickey to find theinstigator of the union activity (whom management be-lieved to be Deborah Johnson) and get rid of herHowever, after Hickey had received the statistics hehad requested on Johnson's sales performance, he decid-ed to terminate Johnson August 5, 1988, while bothPlouffe and himself would be on vacationThe evidence established and I also find that Respond-ent placed advertisements for a sales representative in thelocal newspapers on or about July 30, and that Hickey 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcanceled the weekly sales meetings for its sales represent-atives in order to avert providing them a convenient op-portunity to congregate, and collectively express theirdissatisfaction with management's policy changes anddiscuss unionization Consequently, I further find on theforegoing findings that the General Counsel has estab-lished a prima facie case by a preponderance of the evi-dence that in furtherance of its opposition to uniomza-tion, Respondent's discharge of Deborah Johnson wasmotivated by protected union and other concerted activi-ties, and that such actions by the Respondent had theeffect of discouraging the employees in organizing aunion Storer Communications, 287 NLRB 890, (1987),Murphy Oil USA,  Inc , 286 NLRB 1039 (1987),WMUR-TV, supraWith Respect to Lawful MotivationIt is well established by the essentially uncontrovertedevidence of record that since January 1988, Respondent,for legitimate business objectives, proceeded to imple-ment a number of policy changes which affected thesales employees' pay, sick days and health insurance It isalso established by uncontroverted evidence that Debo-rah Johnson and other sales employees made their dissa-tisfactions with these changes known to management,and that as early as May 1988, the statistics of DeborahJohnson's sales performance indicated her performancewas at the bottom of the list of her sales peers AlthoughRespondent did not appreciate the dissatisfactions ex-pressed by employees about policy changes, and had ac-tually prohibited verbal discussions of such dissatisfac-tions amongst the employees, Deborah Johnson was notonly the most vocal dissident with management in thisregard, but she also did not get along well with Re-spondent's clerical office staff The source of her poorrelations with the office staff was due to her neglect inturning in her paperwork to them timelyHowever, when Deborah Johnson's fiscal 1987-1988statistical performance was compared with her 1986-1987 performance, it indicated a significant decline andHickey met with her on May 12, 1988 At that timeHickey asked Johnson to resign and allow him to assisther in securing employment for her with another compa-ny Johnson refused, and I find that it may be reasonablyinferred from these circumstances that Respondentwanted Johnson to resign because of her frequently ex-pressed dissatisfactions with Respondent's policychanges But that fact alone cannot be held against Re-spondent since Johnson's work performance was declin-ing Consequently, Respondent placed Johnson on proba-tion May 18, 1988, and Hickey outlined the areas inwhich she had to improve her performance to retain heremployment as follows(1)Increase her reported prospecting telephonecalls per day(2)Abate her delays in turning in her paper worktimely(3)Maintain proper inventory control on hervanTo ensure timely turning in of her paperwork and in-creasing her telephone calling, Hickey said he directedJohnson to return her company-furnished van to theoffice by 6 p m every workday Johnson was undeniablywarned by Hickey that all of these deficiencies had to becorrected during the current business quarter for her toremain in Respondent's employ Although it is noted thatHickey stated in his May 18 summary of the meetingthat Johnson was put on probation until further notice, Ihave given Johnson the benefit of Hickey's credited testi-mony that she had the current quarter to correct the de-ficiencies outlinedAlthough the General Counsel characterized Respond-ent's prescribed probation conditions for Johnson as "dis-ciplinary," "punitive," "more onerous" and imposed be-cause she verbalized her dissatisfaction with companypolicy changes, the evidence alone does not necessarilysupport that characterization Johnson was not the onlysales employee expressing dissatisfaction with companypolicy changes However, the evidence shows she wasthe only employee who did not get alone with the officestaff, and in May 1988, she was the employee with thelowest sales performance record It is therefore particu-larly noted, that Johnson's expressed dissatisfactions tomanagement, her relation with the office staff, and thematter involving her probation all occurred prior to anyunion activity While this is true, the crucial questionpresented by Respondent's defense of "cause for dis-charge," is whether the Respondent terminated JohnsonAugust 51 for poor work performance, as it contends,and has Respondent's evidence demonstrated that John-son would have been discharged for that reason absentany union activity by the employees, or is Respondent'scontention of discharge for "cause," a mere pretext toconceal an unlawful discharge of JohnsonA careful analysis of Respondent's justification for dis-charging Johnson reveals, as Susan May credibly testi-fied, that Monday, August 1, Hickey told her Johnsonmust be terminated immediately, that there was a lot ofcommotion and talk among employees and he wanted toget rid of Johnson before he and Plouffe were awayfrom the office on vacation, and he ordered her (May) togather statistics on Johnson's sales immediately becausehe was going to discharge her Here, it is particularlynoted that Hickey had already decided to terminateJohnson on July 26 even though he had not yet hadaccess to the latently provided statistics on her sales Atthis juncture, Hickey could not have known what resultsJohnson's statistics were going to reflect Moreover, salesstatistics would not have normally been available untilAugust 10, and on August 1, Hickey ordered May toobtain Johnson's statistics by hand to avoid a delay inobtaining them due to the implementation of a new com-puter system His order to May is clear evidence that hewas accelerating Johnson's discharge from August 31 toearly AugustMay presented Johnson's sales statistics to HickeyAugust 4 or 5, and there was a large improvement in hersales during the last few weeks Hickey told May he hadto terminate Johnson immediately in order to avoid rec-ognizing any improvement in her sales, which would ob- RESPOND FIRST AID181viate the conditions of her probation Johnson was dis-charged August 5In an attempt to show that absent any union activity,Johnson was going to be discharged anyway, Respond-ent (Hickey) stated that it discharged Johnson becausethe statistics gathered by May, revealed that Johnson'ssales were still low and had not improved during thecurrent quarter Respondent's letter dated August 8, 3days after Johnson was discharged, providedReason for Termination Declining sales in Route#2 under the control of Deborah JohnsonEvidence1 On May 18, 1988, Deborah was placed on pro-bation2 Number one problem cited was decreased salesfigures thru the second quarter of fiscal '87-88 ascompared to the corresponding period in fiscal '86-87 (Decrease was $12,400 00 or 14 7% thru the firstsix months of fiscal '87-99)3 Review of sale figures thru the third quarter'87-88 show that the problem has continuedMay '87$15,251June '8714,811July '8713,663Total$43,662May '88$11,588June '8814,253July '8812,216Total$38,057 00Difference in third quarter, $5,605 00-12 8%Difference in YTD, $18,005 00-13 9%The Respondent conceded that the figures in theabove exhibit are not entirely accurateThe record shows that the duration of a business quar-ter constituted 3 months, and that the quarter in questionincluded May, June, and July 1988 The General Counselargues that since Johnson was placed on probation May18, Hickey's evaluation of her performance included onlythe remainder of May, and all of June and July In otherwords, she argues that Hickey considered only 52 out of62 working days since Johnson worked approximately 52days of the official quarter after she was put on proba-tion Hickey's evaluation did not consider or give creditfor the 4 and a fraction days Johnson worked in Augustand Johnson was discharged August 5 While GeneralCounsel's argument is correct, it is particularly notedthat Hickey did not tell Johnson during their May meet-ing that she had to correct her sales performance duringa business quarter (3 months), but according to his undis-puted testimony, he told her she had to correct her salesperformance during the current quarter By his language,Hickey obviously did not intend to give Johnson thebenefit of a full 12 weeks' working quarterHickey's summary notes attached (R Exh 1A) of theMay meeting with Johnson indicates she was put on pro-bation until further notice By this language, Hickeycould have discharged her at an even earlier dateI am compelled to recognize the evidence that John-son's working relations with Hickey and Respondent'soffice staff was not good any time in 1988 before andafter May With this fact in mind, it is unlikely thatHickey was going to grant Johnson the gratuity of 12additional working days to make up for the first 12working days of May After all, Hickey had asked John-son for her resignation during the May meeting and sherefused to tender it Certainly it is true Johnson was themost vocal dissident with management policy changesBut she was also the lowest performer While there wereother, perhaps less dissident employees, they obviouslyenjoyed better working relations with management andthe office staff None of them were as deficient in salesperformance and telephone calling as Johnson in May1988 Most significantly, all of the expressions of dissatis-faction by employees, including Johnson's and her proba-tion, occurred prior to the onset of any union activity bythe employees Therefore, Hickey, by his undisputed tes-timony, granted Johnson the remainder of the currentquarter (May, June, and July) to correct her deficiencies(sales performance, including an increase in reportedtelephone calling) Since the first 5 days in August wasnot a part of the current quarter, Respondent was not re-quired to extend the quarter to include those days simplyto accommodate the evaluation of Johnson's perform-anceCounsel for the General Counsel made a diligent effortto analyze and evaluate the Respondent's statistics onJohnson's performance She was able to show that therewas a little improvement, which Respondent acknowl-edged In an effort to establish that Johnson's improvedperformance was more significant, General Counsel con-tinued to allude to the fact that Respondent should nothave included in its evaluation the first 12 days of May,before Johnson was put on probation, and that he couldhave mcluded the first 4 or 5 days in August, duringwhich period, she argued, showed even more improve-ment by Johnson The General Counsel further arguesthat had 12 additional working days been so consideredby Hickey, the corrected statistics of record, plus the re-sults of the additional 12 days, would have shown thatJohnson had turned around her declining sales perform-ance, showing an improvement of 56 48 percent Howev-er, Respondent was not required to consider the addi-tional working days suggested by General Counsel be-cause such consideration was not consistent with Hick-ey's undisputed language of the probation meeting, whenhe said "correct the deficiencies during the current quar-ter" Nor is the word "improvement" consistent withHickey's undisputed probation language (testimony) re-quiring Johnson to correct the deficiencies during the cur-rent quarter In any event, since Johnson's sales perform-ance was still considerably lower than her sales peers,neither the General Counsel nor the undersigned can de-termine, under the circumstances in this case, what meas-ure of improvement in performance, short of correctingthe deficiencies, should be acceptable to the RespondentThe Charging Party presented uncontroverted evi-dence that her sales were not higher because she lostthree or more accounts due to customers in her sales dis- 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtnct going out of business or moving from the cityWhile this is essentially true, no evidence was presentedby her to show that during the quarter she conferred ordiscussed with Hickey these lost accounts and how theyimpacted on her performance On the contrary, Hickeytestified, essentially without dispute, that some, if not all,of the lost accounts could have been made up by John-son with diligent work and additional telephone pro-specting He further testified without dispute that John-son's reported telephone calls were still substantially de-linquent in comparison with the record of other salesrepresentativesHickey testified that Johnson continued to return hervan to the office after 6 p m However, Johnson ex-plained how difficult it was for her to return her vantimely, owing to the distance she had to drive, the routesshe had to travel during rush hours, and her efforts toget as much sales work out of the day as possible to im-prove her sales I credit her testimony that she did expe-rience difficulty returning her van before 6 p m but thiswas only one requirement of her probation It can notserve as an overriding factor for her inability to satisfythe other conditions of her probation (correcting hersales deficiencies and telephone calling) outlined byHickey during the May meetingIt is therefore clear from the evidence of record thatbefore and during May 1988, Deborah Johnson was theemployee who more vehemently expressed her dissatis-faction with Respondent's policy changes being imple-mented by Respondent for objective business consider-ations She was also the employee with the lowest salesstatistics and reported telephone callmgs, as well as theemployee with the poorest working relationship with Re-spondent's office staff and management Although otheremployees expressed their dissatisfaction with Respond-ent's policy changes, the evidence does not show thatany of their records of performance was a low as John-son's Nor is it shown that any of them had poor workrelations with the office staff and management None ofthem was put on probation prior to the onset of unionactivity Under these circumstances, it is equally clearfrom the evidence that Respondent wanted to get rid ofJohnson when Hickey asked her to resign during hismeeting with her on May 12 or 18, 1988 When she re-fused to resign, she was put on probation by Hickey anddirected to correct the deficiencies enumerated by himdunng the current quarter It was at this juncture inJohnson's employment with the Respondent that she wasput on the skids for discharge As of this time, and up tomore than 2 months later, there was no union activityAlthough sales representative Bonnie McPetne's per-formance was low, it was higher than Johnson's, and theevidence does not show that she had poor work relationsor a personal problem with the office staff and manage-ment McPetne was put on probation August 1, 1988,after the onset of union activity, but no 8(a)(3) chargehas been filed on her behalf and I do not find that it maybe reasonably inferred from Respondent's not puttingMcPetne on probation sooner, that such failure constitut-ed discrimination against Johnson because Respondentput Johnson on probation earlierConsequently, I conclude and find on all of the fore-going credited evidence and reasons, that although theGeneral Counsel has established a prima facie case thatRespondent's discharge of Johnson was motivated byunion activity, I also conclude and find that Respondenthas carried its burden of establishing that Deborah John-son would have been discharged any time during or atthe end of the current quarter (July 30, 1988) for cause•legitimate business reasons, absent any union activity bythe employees Downtown Toyotas, 276 NLRB 999, 1014(1984), Wright Line, supraOn these findings of fact and conclusions of law andon the entire record, I find that the complaint hereinshould be dismissedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe complaint is dismissedi If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses